UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1334


RENE ENMANUEL RIVERA PORTILLO, a/k/a Rene Portillo, a/k/a Rene
Enmanuel Portillo Ochoa, a/k/a Rene Enmanuel Portillo Rivera,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General of the United States,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 19, 2017                                   Decided: October 31, 2017


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Carl H. McIntyre,
Assistant Director, Benjamin J. Zeitlin, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rene Enmanuel Rivera Portillo, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).              We have

thoroughly reviewed the record, including the transcript of Portillo’s merits hearing

before the immigration court and all supporting evidence. Portillo has waived review of

the agency’s decision that he was not a member of a cognizable social group for purposes

of asylum and withholding of removal because, in his appellate brief, he fails to challenge

the finding that his group lacked particularity and social distinction. See IGEN Int’l,

Inc. v. Roche Diagnostics GmbH, 335 F.3d 303, 308, 309 n.3 (4th Cir. 2003) (“Failure to

present or argue assignments of error in opening appellate briefs constitutes a waiver of

those issues.”). Regarding the Board’s denial of protection under the CAT, we conclude

that the record evidence does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence

supports the Board’s decision. See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992). We

also conclude that the Board’s denial of the motion to remand was not an abuse of

discretion. See Hussain v. Gonzales, 477 F.3d 153, 155 (4th Cir. 2007) (stating standard

of review).




                                            2
      Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                            3